Citation Nr: 9924366	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  93-05 260	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right shoulder disability.

3.  Entitlement to service connection for a left hip 
disability.

4.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
November 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 16, 1990, rating decision by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied claims for service 
connection for left hip and left knee disabilities and found 
that final previously disallowed claims for service 
connection for a back disability and a right shoulder 
disability had not been reopened by submission of new and 
material evidence.  The veteran testified at a hearing at the 
RO on July 23, 1991, in connection with his appeal.

The Board initially reviewed the appeal on August 8, 1994, 
and found held that evidence received since a prior final 
disallowance of service connection for a back disability in 
August 1987 was new and material and was sufficient to reopen 
the claim as to that issue.  The Board remanded the issue of 
entitlement to service connection for a back disability for 
an initial RO determination on the merits following 
completion of additional evidentiary development, including 
procurement of records and a further orthopedic examination 
of the veteran.  Appellate review of the remaining issues on 
appeal was deferred pending completion of the portion of the 
evidentiary development consisting of procurement of 
additional treatment records.

FINDINGS OF FACT

1.  A congenital or developmental back defect diagnosed as a 
spondylolysis or a spondylolisthesis was documented during 
active military service; no acquired superimposed low back 
pathology was demonstrated in service.  

2.  The veteran's claim for service connection for a right 
shoulder disability was denied by the RO in May 1985; the 
veteran did not appeal the denial.

3.  Evidence received since the May 1985 final denial bears 
substantially and directly on the issue of entitlement to 
service connection for a right shoulder disability but is 
either cumulative or redundant and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

4.  The record does not contain competent evidence that the 
veteran has a left hip disability related to his military 
service.

5.  The record does not contain competent evidence that the 
veteran has a left knee disability related to military 
service.


CONCLUSIONS OF LAW

1.  An acquired back disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303(a)(c) 
(1998).

2.  Evidence received in support of the claim for service 
connection for a right shoulder disability is not new and 
material and the claim is not reopened.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

3.  The claim of service connection for a left hip disability 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303(a), 3.310(a) (1998).

4.  The claim of service connection for a left knee 
disability is not well grounded. 38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Back Disability

Factual Background

Service department medical records show that on a 
preinduction examination performed in October 1967, the 
veteran checked the box indicating that he had never had 
recurrent back pain.  Examination was normal.  In August 1968 
the veteran was seen at a military hospital after injuring 
his back jumping off a truck the night before.  He was unable 
to bend over.  On physical examination there was much 
tenderness over the lumbosacral spine.  The veteran was 
unable to flex or extend more than a few degrees.  The 
clinical impression was sprain.  He was referred for an 
X-ray, which showed a spondylolysis at L5 with a Grade I 
spondylolisthesis.  The radiologist noted that there had been 
incomplete bony fusion posteriorly at L5 and S1, to a greater 
extent at S1, and that the spine was otherwise remarkable 
with no evidence of fracture.  The veteran was given 
medication and a limited duty profile prohibiting crawling, 
running, stooping, jumping, prolonged standing or marching.  
On examination for separation in November 1969, the veteran 
indicated on the report of medical history that he had had 
recurrent back pain.  Examination of the spine was reported 
as normal.

Service medical records contain no reference to complaints or 
findings of abnormality of the left hip or left knee.  
Service medical records include a treatment entry dated in 
March 1969 showing that the veteran had struck his right 
shoulder upon jumping into a bunker.  He was described as 
very tender in the trapezius on the right side.  No fracture 
or dislocation was seen on X-ray examination.  He was given 
hot compresses and medication.  He was discharged after two 
days and placed on three days of light duty.  On examination 
for separation in November 1969 he checked the box indicating 
a painful or trick shoulder and box denying a history of a 
"trick" or locked knee or swollen or painful joints.  
Examination was negative for musculoskeletal abnormality.

The veteran's original claim for service-connected disability 
benefits was received in December 1984.  A back disability 
was listed as one of the disorders for which service 
connection was claimed.  A VA examination was performed in 
February 1985, at which time the veteran reported having 
injured his back in service falling off a truck.  Examination 
showed spasm in the lumbar area.  An X-ray showed a first-
degree spondylolisthesis and probably spondylolysis of L5.  
There was a spina bifida occulta of the vertebral body and a 
vacuum phenomenon was noted between L5 and S1.  The 
sacroiliac joints were normal.  The diagnosis was 
spondylolisthesis with marked spasm in the lumbosacral spine.

The VA examination of February 1985 noted a report by the 
veteran of an acromioclavicular separation on the right, 
while in Vietnam, which was reduced.  The examination showed 
no evidence of a separation at present.  The veteran was 
referred for an X-ray, which showed mild deformity and 
spurring of the distal end of the clavicle.

The veteran's service connection claim was reviewed by a 
rating board on May 22, 1985, at which time service 
connection was denied for a back disability on the basis that 
the back strain treated on one occasion in service was 
considered to be acute and transitory with no residuals on 
separation examination.  The spondylolisthesis was considered 
to be a constitutional or developmental abnormality.  Service 
connection was also denied for a right shoulder disorder.  
The veteran filed a timely notice of disagreement with the 
denial and a statement of the case was issued.  The veteran 
did not perfect his appeal by filing a timely substantive 
appeal (VA Form 1-9 or equivalent).

A statement dated in December 1986 was received from a 
private physician, S. Einhorn, M.D., in July 1997, who 
related that the veteran had developed immediate back pain 
after the injury in service and had been followed for two 
years with Darvon and Demerol for pain relief.  He stated 
that the veteran had stopped working as an automobile 
mechanic in 1981 because of increasing difficulty, especially 
when bending over an automobile.  On August 13, 1982, the 
veteran had suffered a superimposed back injury on the job 
lifting bundles of paper.  His current problem was mechanical 
instability at the L5 - S1 level due to spondylolisthesis and 
spondylolysis causing strain on the L5 - S1 disc resulting in 
chronic pain.  The veteran stated that he had been 
asymptomatic before induction into service but had been 
symptomatic since his 1968 injury.  In support of his 
conclusion that the veteran's disability was related to the 
fall off the truck in service, the physician stated the 
following:

Review of the decision from the VA is 
felt to be in error.  The decision states 
that the military service is not 
responsible for congenital defects.  It 
should be noted that a congenital defect 
is not the cause of the patient's pain.  
It is the L5 - S1 disc which is the cause 
of the patient's pain.  Patients with 
spondylolisthesis and spondylolysis have 
a weakening of the L5 - S1 level, making 
the L5 - S1 disc more vulnerable to 
injury.  It was the injury to the disc, 
when he fell off the back of the truck, 
which is the cause of his pain.

If the history is correct, and he had no 
pain prior to this injury in 1968, then 
the previously asymptomatic L5 - S1, now 
has become a cause of the patient's pain.

The RO reconsidered the claim for service connection for a 
back disability in August 1987 and denied service connection.  
The veteran did not appeal this denial.

In July 1990 the veteran again requested that his claim be 
reopened.  Enclosed was photocopied excerpts from a medical 
text, identified as "Hauts and Marmour," containing several 
excepts which had been circled in pencil for emphasis.  One 
such excerpt pertained to spondylolysis and spondylolisthesis 
and stated that "[t]he exact etiology (cause) of 
spondylolysis and spondylolisthesis is not known, but some 
authorities believe it is congenital; others, that it is due 
to a stress fracture; and some that it is genetic in origin."  
Another passage indicated that the newer theory is that the 
condition is acquired.

The veteran underwent a VA examination in October 1981.  He 
repeated the history previously of record of claimed 
symptomatology involving the back beginning with an injury in 
service in 1968.  The clinical impressions included 
"orthopedic problems as listed above" (spondylolisthesis, 
spondylitis, spina bifida, slipped disc between L5 - S1, 
vertebra cracked, chronic low back pain).

A large quantity of additional evidence was received from the 
veteran in response to a request made by the RO pursuant to 
the Board remand.  Duplicate copies of many documents already 
enclosed were included, as were documents from the Social 
Security Administration showing that disability benefits for 
a period commencing in August 1982 had been awarded in 1991.  
Other documents show that workmen's compensation had been 
awarded to the veteran on the basis of an August 1992 
accident at work.

Included with the material received in May 1995 was a March 
1991 statement from F. J. Amico, M.D., who had seen the 
veteran for seven years for low back problems which the 
veteran had attributed to a fall in 1968.  The veteran 
related that he had worked up at a VA hospital and that he 
had been sent to Vietnam with chronic back pain treated with 
nonprescription drugs.  He related that after discharge from 
service he had taken nonprescription and prescription drugs 
for pain.  In 1982, the veteran had received medical 
attention from a chiropractor but did not approve and had 
then been seen by a Dr. R. Parisi and Dr. W. Fielding, who 
felt that the veteran should be hospitalized for a 
neurological evaluation, a myelogram and possible surgery.  
Dr. Amico related that in 1984 he had become involved with 
the veteran's care and that after obtaining medical records 
he was convinced that the chronic back pain was due to a fall 
in service.  He related that in 1982 the veteran had suffered 
an exacerbation of back pain after lifting a large bundle of 
newspapers.  The veteran was admitted to the Central General 
Hospital in February 1983 for chronic low back pain.  It was 
noted that he had a long history of intermittent low back 
pain and instability when he lifted a heavy load while bent 
over at work, an electromyographic study and myelogram was 
normal.  X-rays showed spondylolisthesis, Grade I, at L5 - 
S1.

A VA orthopedic examination was performed in 1995.  The 
veteran related that since his back injury in service he had 
had unrelenting pain down the left lower extremity to his 
foot.  The diagnosis was spondylolisthesis, spondylolysis.

The veteran underwent a further VA orthopedic examination in 
May 1996.  He complained of lower left extremity 
radiculopathy from the back as well as severe back pain.  The 
diagnoses included spondylolisthesis and spondylolysis with 
radiculitis to the left lower extremity; chronic and 
significantly disabling back pain; and onset back injury, 
initial trauma 1968, worsened and aggravated congenital 
condition (spondylolisthesis and spondylolysis) above.

A large quantity of additional material was received in March 
1997 from the Social Security Administration.  In addition to 
a large quantity of paperwork associated with Social Security 
and worker's compensation award as well as duplicates of 
material already of record, the evidence included a number of 
additional medical statements.  In a December 1982 statement, 
J. W. Fielding, M.D., reported that he had examined the 
veteran for lumbosacral pain following an accident sustained 
on August 13, 1982, when he bent down to pick up a bundle of 
newspapers, felt a "crunch" in his lumbosacral spine, and had 
been in severe pain since then.  In an April 1983 statement, 
B. Jupiter, M.D., reported that a myelogram and 
electromyogram performed at Central General Hospital had both 
been negative.  He reported that the veteran had no prior 
history of pain in the lower back or leg.  On the basis of 
review of the records, Dr. Jupiter stated that it appeared as 
though on August 13, 1982, the veteran had sprained his lower 
back causing and underlying lesion to become significantly 
more symptomatic and that in this respect the incident was 
causally related to his present back status.

Included was a copy of a February 1985 statement from Dr. 
Einhorn, who reported having seen the veteran in orthopedic 
consultation earlier that month for complaints of low back 
pain with radiation in the lower extremity following an 
initial injury on the job on August 13, 1982, on picking up a 
bundle of newspapers.  He reported that the veteran initially 
saw a chiropractor and was given physical therapy and next 
saw a Dr. Parisi and Dr. Fielding.  The statement contains a 
notation that the veteran "denies any previous difficulty, 
with his back, prior to the accident of August 13, 1982."  
The diagnosis was spondylolisthesis, L5 - S1, and the veteran 
was characterized as totally and permanently disabled.

The veteran underwent a further VA examination in November 
1998.  The examination disclosed decreased range of motion 
and spasm and the veteran moved with great discomfort.  The 
diagnosis was degenerative disc disease L5 - S1 combined with 
spondylolisthesis with a forward displacement as well as 
degenerative disc disease of mild extent in the lower 
lumbosacral spine.  The examiner added the following comments 
to the report:

The C-Folder revealed that when the 
patient jumped or had fallen off of a 
truck during his service career, that he 
had been diagnosed as a back strain.  
There was also noted a spondylolysis with 
a Grade I spondylolysis.  As it has been 
noted several times, this is either a 
congenital or a later-in-life acquired 
condition which is commonly identified in 
a young adult.  From the fact that his 
"back strain" was treated only for about 
six days with limited duty and there was 
no back disability noted at the time of 
separation from the service, it is 
unlikely to be connected to a later event 
which is Workmen's Compensation for which 
he actually had been placed on permanent 
disability.  It is interesting to note 
that the electromyogram on 02/20/83, as 
well as a myelogram were negative for any 
abnormal pathology.  No surgical 
intervention on his back had occurred 
either.

Analysis

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 1998).  If the disability is 
not shown to have been chronic in service, continuity of 
symptomatology after separation is required to support the 
claim.  38 C.F.R. § 3.303(b) (1998).  A number of specific 
disabilities enumerated in the statute and in VA regulations, 
including arthritis, are presumed by law to have been 
incurred in service if shown to have been manifest to a 
degree of 10 percent or more within one year following the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).  VA regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  Congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. §§ 3.303(c); 4.9 (1998).  

Service medical records confirm that the veteran received 
medical examination and treatment in service following a fall 
from a truck in 1968.  The veteran was seen at a medical 
facility on two successive days and given a limited duty 
profile, but there was no further reference to the back 
during service and examination was normal at separation.  

The record is consistent in showing that the underlying 
defect of the veteran's back both during and after service is 
spondylolysis with spondylolisthesis at L5 - S1.  A spina 
bifida at L5 - S1 has been noted in post service medical 
reports.  To the extent that the spinal defects constitute 
congenital or developmental defects, the granting of service 
connection is precluded by law inasmuch as congenital, 
developmental or familial disorders are not disabilities 
within the meaning of the applicable law.  38 C.F.R. 
§ 3.303(c).  In Smith v. Derwinski, 1 Vet. App. 235, 236 
(1991), the Court of Veterans Appeals (re-designated on March 
1, 1999, as the United States Court of Appeals for Veterans 
Claims) (Court) noted that "spondylolisthesis is defined as 
'forward displacement of one vertebra over another, usually 
of the 5th lumbar over the body of the sacrum, or of the 4th 
lumbar over the 5th, usually due to a developmental defect in 
the pars interarticularis'" and that spondylolysis "is not 
the same disorder as spondylolisthesis" and "is defined as 
'dissolution of a vertebra'" (citing Dorland's Illustrated 
Medical Dictionary, 27th Ed. 1988, 1567).  The term spina 
bifida pertains to "a developmental anomaly characterized by 
defective closure of the bony encasement of the spinal cord, 
through which the cord and meninges may...or may not...protrude."  
(Dorland's, 1233).

The law applicable to this appeal includes an opinion of the 
VA General Counsel which is binding on the Board.  In 
VAOPGCPREC 82-90, the General Counsel identifies a 
distinction under the law between a congenital or 
developmental "disease" and a congenital or developmental 
"defect" for service connection purposes in that congenital 
or developmental diseases may be recognized as service 
connected if the evidence as a whole shows that there was an 
aggravation in service within the meaning of applicable VA 
regulations.  A congenital or developmental "defect" is not 
service connectable in its own right, though service 
connection may be granted for additional disability due to 
superimposed disease or injury during service.  

In the veteran's case, the pathology reported during service 
appears to fall within the above definitions of congenital or 
developmental defects for adjudication purposes, 
notwithstanding that the veteran has submitted other 
authority suggesting that spondylolysis and spondylolisthesis 
may be acquired pathology and that a VA examiner appears to 
accept this view also (see report of November 1998 VA 
examination).  But whether the pathology in service is deemed 
to be congenital or acquire in origin, service connection may 
not be granted in the absence of competent medical evidence 
demonstrating that the chronic disability resulted from the 
trauma to the back in service.

It is not disputed that the veteran has had severe disability 
of the back since August 13, 1982, when he injured his back 
at work.  Therefore, the question of whether service 
connection may be granted for a disability originating in the 
fall in service requires examination of the status of the 
veteran's back before the post service injury.  The veteran 
claims that he had recurrent episodes of back pain during 
this period, but he also concedes that he did not see a 
doctor or receive any type of medical attention for his back 
during these episodes.  Given the lack of objective findings 
of abnormality to the back, the clinical records on file do 
not support a finding that chronic disability associated with 
the back trauma in service was present following the initial 
treatment provided in service.

The veteran has submitted various statements of medical 
opinion in support of his claim, and an additional medical 
opinion was obtained by the RO.  In reviewing the merits of 
the appeal, the Board is obligated to assess the credibility 
and determine the probative value of this evidence.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Where the evidence 
includes the opinions of medical professionals, a 
determination with respect to the credibility and probative 
value to be attached to such evidence is within the province 
of VA adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 471 
(1993).

In the absence of examination or treatment records, the only 
evidence of record describing the status of the veteran's 
back between the 1968 injury and the onset of post service 
pathology in August 1982 is the veteran's own self-reported 
medical history as told as to various medical professionals.  
In recounting the course of his back disability for VA 
examination and treatment purposes, he has emphasized the 
incident in service and minimized the 1982 injury.  However, 
the reverse was true when he sought treatment for the 1982 
injury as shown in the treatment records submitted in support 
of applications for Social Security and worker's compensation 
benefits.  The veteran initially sought treatment from a 
chiropractor, R. DeMotta, D.C., on August 16, 1982, three 
days after the injury and later received treatment from March 
to June 1983 from another chiropractor, D. Tringali.  
Statements from these chiropractors and the records from the 
Central General Hospital contain no reference to chronic back 
problems preceding the August 1982 injury.  Likewise, a 
December 1982 statement from J. W. Fielding, M.D., attributed 
the current pain to an accident in August 1982.  An April 
1983 statement from an orthopedic surgeon, B. Jupiter, M.D., 
expressly stated that there was no history of pain in the 
lower back or leg.  Dr. S. Einhorn reported in February 1985 
that the veteran had in fact denied any previous difficulty 
with his back before the accident of August 1982.

Opinions favorable to the veteran's claim are found in a 
later statement from Dr. Einhorn dated in December 1986 and 
in a VA examination of October 1991.  In both cases, the 
value of the opinions is marred by the fact that the opinions 
presuppose a medical history following the initial 1968 back 
trauma that is not medically documented and that originates 
in a self-reported account by the veteran that contradicts 
the history he provided in contexts other than claims for VA 
benefits.  Dr. Einhorn's December 1986 is substantially at 
odds with his earlier statement regarding the origin of the 
disability being treated.

The RO eventually obtained opinion from a VA physician in 
November 1998 which was based on a review of all of the 
medical evidence of record.  The examiner's comments are not 
a model of clarity but they clearly stand for the proposition 
that although the veteran had a back injury during service, 
it is unlikely that the post service injury which led to his 
being placed on permanent disability is related to it.  
Confronted with the opposing views of this physician and Dr. 
Einhorn, as stated in December 1986, the Board is persuaded 
by the November 1998 opinion.  The Court has made it clear 
that the absence of medical corroboration of the evidence 
upon which a favorable opinion was based may be acceptable 
grounds for rejecting such opinion.  Guerrieri, Id.  The 
Court has held that medical "diagnoses can be no better than 
the facts alleged by appellant."  Swann v. Brown, 
5 Vet.App. 229 (1993); see also Black v. Brown, 
5 Vet.App. 177 (1993) (medical evidence was inadequate where 
medical opinions were general conclusions based on history 
furnished by appellant and on unsupported clinical evidence); 
and  Reonal v. Brown, 5 Vet.App. 458, 461 (1993) ("an 
opinion based on an inaccurate factual premise has no 
probative value").  In this case the discrepancy between the 
facts shown by the credible evidence, and the unsubstantiated 
medical histories upon which some clinicians have based their 
diagnostic judgments, renders these opinions useless as a 
foundation for a grant of service connection for the 
variously diagnosed post-service psychiatric disorders.  Even 
if the opinion of Dr. Einhorn is accepted as standing for the 
proposition that current disability results not from a 
congenital defect but from injury to the L5 - S1 disc, it is 
insufficient to overcome the considerable body of evidence 
that tends to establish that the trauma to such disc occurred 
as the result of the 1982 injury rather than the 1968 injury 
in service.  

In these circumstances, a preponderance of the evidence is 
against the veteran's claim for service connection for a low 
back disability and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1998).


II.  Sufficiency of Evidence to Reopen Claim for Service
Connection for a Right Shoulder Disability

Factual Background

Service medical records include a treatment entry dated in 
March 1969 showing that the veteran had struck his right 
shoulder upon jumping into a bunker.  He was described as 
very tender in the trapezius on the right side.  No fracture 
or dislocation was seen on X-ray examination.  He was given 
hot compresses and medication.  He was discharged after two 
days and placed on three days of light duty.  On examination 
for separation in November 1969 he checked the box indicating 
a painful or trick shoulder.  Examination was negative for 
musculoskeletal abnormality.

The veteran's original claim for service-connected disability 
benefits was received in December 1984.  A VA examination of 
February 1985 noted a report by the veteran of an 
acromioclavicular separation on the right, while in Vietnam, 
which was reduced.  The examination showed no evidence of a 
separation at present.  The veteran was referred for an 
X-ray, which showed mild deformity and spurring of the distal 
end of the clavicle.

The veteran's service connection claim was reviewed by a 
rating board on May 22, 1985, at which time service 
connection was denied for a right shoulder disorder.  The 
veteran filed a timely notice of disagreement with the denial 
and a statement of the case was issued.  The veteran did not 
perfect his appeal by filing a timely substantive appeal (VA 
Form 1-9 or equivalent).  

The veteran requested in July 1990 that his claim for service 
connection for a right shoulder disability be reopened.  He 
testified at a hearing at the RO on July 23, 1991, in support 
of his claim involving this and other disorders at issue.  He 
related that after the original injury the shoulder was 
X-rayed and he was told he had had some problems with the 
clavicle.  He reported having had recurring pain quite a few 
times.  He claimed that the shoulder hurt during changes of 
weather.  He indicated that he first saw a doctor after 
service in 1981 or 1982.

The veteran underwent a VA examination in May 1996, at which 
time he reported that after he jumped into a bunker in 
Vietnam, his arm had been treated with a sling and medication 
as well as physical therapy.  He reported that medication 
taken since then for his back and hips had helped his 
shoulder.  He complained that he had had intermittent pain in 
the shoulder aggravated by the need to use crutches for his 
other disabilities.  On examination, no deformity was noted.  
Motion was decreased.  An X-ray of the shoulder was normal.  
The diagnosis was chronic shoulder sprain.

The veteran underwent a VA examination in November 1998.  He 
complained of pain in both shoulders.  Examination showed no 
decrease in strength or restriction of motion in any 
direction.  There were no signs of impingement.  The 
diagnosis was normal shoulder.  The examiner commented that 
the shoulder strain in service had been acute and transitory 
and that it did not cause a chronic condition inasmuch as no 
residuals were shown at discharge and no disability was noted 
on VA examinations.

Analysis

The veteran's original claim for service connection for a 
right shoulder disability was denied by a rating board in May 
1985.  In the absence of a timely appeal, the denial became 
final with respect to the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.104 (1998).  However, the law permits the reopening of a 
finally adjudicated claim if additional evidence recognizable 
as "new and material" evidence is subsequently received.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.1056(a) (1998).  In Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991), the United States Court of Veterans Appeals 
(redesignated on March 1, 1999, as the United States Court of 
Appeals for Veterans Claims (hereinafter Court)) set forth a 
two-step analysis to be applied in determining whether a 
claim should be reopened.  The Board must first determine 
whether the evidence received since the most recent prior 
denial is new and material; if it is, the case will be 
considered reopened, and the claim will be evaluated in light 
of the entire evidence of record, both old and new.  If the 
claim is found not to be reopened, no further adjudication 
may take place.  See also Barnett v. Brown, 8 Vet. App. 1 
(1995), affirmed 83 F.3d. 1980 (Fed. Cir. 1996) (if the Board 
finds that there is no new and material evidence, it is bound 
by an express statutory mandate not to consider the merits of 
the case).  Citing the later decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Hodge v. West, 155 F 3d. 1356 (1998) (discussed below), the 
Court in Elkins v. West, No. 97-1534 (U.S. Vet. App Feb. 17, 
1998), added a third step to the process, holding that if the 
claim is reopened and found to be well grounded, the duty to 
assist in the development of the evidence to support such 
claim must be fulfilled.  See also Winters v. West, No. 97-
2180 (U.S. Vet. App Feb. 17, 1998).  

The applicable definition of new and material evidence is 
found in a VA regulation, 38 C.F.R. § 3.156(a) (1998), which 
provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

In its decision in the case of Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), the Court attempted to refine the criteria 
defining new and material evidence by adopting a three-
pronged test consisting of three distinct determinations:  
(1) whether evidence received since the prior final 
disallowance is "new;" if so, (2) whether such evidence is 
relevant to and probative of the issue at hand; and, if so 
(3) whether there is a reasonable possibility that, when 
viewed in the context of all of the evidence of record, such 
evidence would change the outcome of the claim.  The decision 
of the Federal Circuit in Hodge, Id., overruled the Colvin 
with respect to the materiality of the evidence required to 
reopen claims for VA benefits, finding that the element of 
the Colvin test which required a reasonable possibility that 
the new evidence would change the outcome of the claim 
negated the language of 38 C.F.R. § 3.156(a) and that, in so 
doing, Colvin had overstepped the Court's judicial authority 
by failing to defer to a reasonable VA regulatory 
interpretation of an ambiguous statutory term (new and 
material).  Although the RO properly reviewed the reopening 
issue under the law in effect at the time of the rating 
decisions on appeal, issuance of the decision in Hodge in the 
interim requires review of the appeal under the Hodge 
standard, which is more favorable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App 308 (1991).  

The present inquiry is limited to the question of whether the 
evidence received since the disallowance of the veteran's 
original claim in 1985 satisfies the requirements of 
38 C.F.R. § 3.156(a).  See Glynn v. Brown, 6 Vet. App. 523 
(1994).  

Though not fully articulated, the basis for the denial of 
service connection in May 1985 was that no chronic disability 
of the right shoulder was demonstrated after the injury 
during service.  The evidence of record at that time included 
an X-ray finding of mild deformity and spurring at the distal 
end of the clavicle but there was no evidence of record 
linking this finding to the injury in service.  The evidence 
received since that determination shows that the veteran 
currently complains of pain in the right shoulder.  None of 
the examination reports received since then sets forth enough 
findings to support a conclusion that the veteran currently 
has a chronic disability of the right shoulder.  The November 
1998 examination suggests a contrary conclusion, and the 
opinion rendered by the examiner weakens rather than 
strengthens the veteran's claim.  The additional material is 
new and is relevant to findings that must be addressed in 
deciding the service connection claim, but it does not 
significantly alter the factual premise upon which the prior 
denial was predicated when the case was before the 
adjudicators in 1985 and cannot be viewed as having enough 
significance that it would require reopening of the 
previously denied claim in order for such claim to receive 
adequate consideration.  

In the absence of new and material evidence, the claim for 
service connection for a right shoulder disability is not 
reopened and may not be reviewed on its merits.  The veteran 
is advised that the present determination does not preclude 
future consideration of this claim if he is able to submit 
other evidence which when viewed in conjunction with the 
entire record would constitute new and material evidence 
sufficient to warrant reopening of the claim.


III.  Left Hip and Left Knee Disabilities

Factual Background

 The veteran's service medical records contain no reference 
to abnormality of the left knee or left hip.  None were 
reported at the VA examination performed in February 1985.

The veteran's initial application for service connection for 
disabilities of the left hip and knee was received in July 
1990.  The veteran subsequently submitted VA outpatient 
treatment records dated in July 1990 showing degenerative 
disc disease of the left hip.

In a February 1994 statement, J. M. Gorski, M.D., reported 
that on an initial visit in March 1993, a diagnosis of severe 
traumatic arthritis had been established in both hips.  He 
related that the veteran's hip problems were a direct 
consequence of an injury on August 13, [1982].  Further 
evidence of record shows that the veteran subsequently had a 
bilateral hip replacement.

The veteran underwent a VA examination in May 1996.  The 
diagnoses included early arthritis of the knees based on 
X-ray findings.

The veteran underwent a VA examination in November 1998.  
There was a normal range of left knee motion and the knee was 
stable.  There was no left knee diagnosis.

Analysis

The preliminary requirement for establishing entitlement to 
any VA benefit is that the applicant submit a claim which is 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The Court has defined a well-grounded 
claim as "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of § 5107.  Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) quoting Epps v. Brown, 9 Vet. App. 341, 343-344 
(1996).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence is presumed.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995).  

In the present case, the medical evidence of record does not 
confirm the veteran's allegations that he had problems with 
his knees beginning in service and continuing through the 
present time.  A VA X-ray taken many years after service 
establishes the presence of arthritis in the left knee and 
thus satisfies the first of the three elements required to 
establish a well-grounded claim.  However, the evidence does 
not demonstrate a knee abnormality during service, and there 
is no competent medical evidence to establish a nexus between 
the post service knee arthritis and military service.

Likewise, the evidence amply demonstrates the presence of a 
severe disability of the left hip many years after service, 
but no injury or abnormality of the hip was manifest during 
service and there is no competent medical evidence which 
would serve to establish a medical link between the post 
service hip disability and military service.  The veteran's 
self-reported history of medical problems involving the left 
knee and hip since service is not competent evidence 
sufficient to well-ground the claim.  LeShore, Id.  Since the 
veteran's claim for service connection for a low back 
disability has been found not be reopened and continues to 
remain in a denied status, the question of whether the 
veteran's post service left hip and left knee disabilities 
are due to or the proximate result of such disabilities for 
purposes of a grant of secondary service connection under 
38 C.F.R. § 3.310(a) (1998) need not be considered.

In the absence of a well-grounded claim, service connection 
for a left knee disability and a left hip disability must be 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
Although the RO did not specifically cite the absence of a 
well-grounded claim as the basis for the denial of service 
connection, this omission constitutes harmless error.  
Meyer v. Brown, 9 Vet. App. 425 (1996).  The RO's failure to 
adjudicate the question of well groundedness did not result 
in prejudice to 



the veteran; to the contrary, by adjudicating the claims as 
if they were well grounded, the veteran received a greater 
degree of consideration than would have been required for a 
well-groundedness determination.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for a back disability is denied.  

A claim for service connection for a right shoulder 
disability has not been reopened by submission of new and 
material evidence.  

Service connection for a left hip disability is denied.  

Service connection for a left knee disability is denied.  



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




 

